DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections
 
Claims 1-19 and 21-30 are pending. Claim 20 is cancelled. An IDS was filed by the applicants on 09/30/2020 prior to payment of Issue fees on 12/29/2020. In view of the IDS filed 09/30/2020, prosecution is being reopened.

IDS

The foreign reference included in the IDS filed 09/30/2020 does not have any bibliographic information to identify the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2014/0027299 (hereinafter called Loh), in view of US pre-grant patent publication no. 2015/0275378 (hereinafter called Koo), and US pre-grant patent publication no. 2009/0028778 (hereinafter called Zhamu), and US pre-grant patent publication no. 2012/0321545 (hereinafter called Jeon), and as evidenced by US pre-grant patent publication no. 2014/0231718 (hereinafter called Lin).

Regarding claim 1, Loh discloses a method of producing few-layer graphene nanosheets (see Fig. 5 and paragraph 0059) directly from graphite rock (same as a layered graphite material having hexagonal graphene planes with an interlayer spacing) (see paragraphs 0026, 0029, 0051, and 0038). It is a scientific fact that single-layer graphene sheet has a thickness of about 0.34 nm (evidenced by Lin, paragraph 0073). Thus few-layer graphene nanosheets shown in Fig. 5 of Loh would inherently have an average thickness smaller than 30 nm. Loh further discloses that its method comprises: (a) forming expanded graphite (reads on ion-intercalated graphite compound) by introducing an organic solvent and ions from the lithium perchlorate (reads on alkali metal salt) into the interlayer spacings of the graphite rock  by an electrochemical intercalation procedure (see paragraphs 0014, 0038, and 0048-0053) which is conducted in an intercalation reactor 10 (see Fig. 1 and 0037), wherein said reactor comprises (i) a liquid solution electrolyte comprising lithium perchlorate (reads on an alkali metal salt) dissolved in an organic solvent (see paragraph 0038); (ii) an anode 100 that comprises graphite rock 20 (reads on said layered graphite material) as an active material in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1) ; and (iii) a cathode 100B in ionic contact with said liquid solution electrolyte (see paragraph 0045 and Fig. 1). Loh further discloses that when a current is imposed upon said cathode and said anode, 1st-stage charged graphite flakes 22 are formed (see paragraph 0053), indicating electrochemical intercalation of alkali metal ions into 

Loh teaches use of organic solvents like propylene carbonate, ethylene carbonate, ionic liquids, etc. (see paragraph 0038), but Loh does not explicitly disclose that said organic solvent is selected from 1,3-dioxolane (DOL), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, ethyl propionate, methyl propionate, gamma-butyrolactone (y-BL), propyl formate (PF), methyl formate (MF), methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, or a combination thereof.

Koo teaches a method for electrolytic intercalation of graphite to form a graphite intercalation compound by co-intercalating graphite with lithium ions and a solvent (see paragraph 0056). Koo further teaches that lithium ions may be generated electrolytically (see paragraph 0054) using a solvent like methyl acetate, methyl propionate, ethyl propionate, or combinations thereof (see paragraph 0056).



Loh in view of Koo does not explicitly teach that a current is imposed upon said cathode and said anode for a duration of time sufficient for effecting said electrochemical intercalation of alkali metal ions into said interlayer spacing.

Like Loh and Koo, Zhamu is directed to a method of producing isolated graphene sheets from graphite.

Zhamu teaches that a current is imposed upon the cathode and the anode at a current density for a duration of time sufficient for effecting electrochemical intercalation of alkali metal ions into said interlayer spacing (see paragraph 0038), thus teaching that current density and duration of time are result-effective variables.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh in view of Koo by imposing a current upon the cathode and the anode at 

Loh in view of Koo and Zhamu does not explicitly teach that the liquid solution electrolyte solution is composed of a mixture of two alkali metal salts having different alkali metals dissolved in an organic solvent.

Jeon is directed to a method for producing graphene using a graphite intercalation compound containing alkaline metal ions. Jeon teaches that when the liquid solution electrolyte solution is composed of a mixture of KBr (m.p. 734o C) and LiBr (m.p. 550o C), the melting point is lowered to a eutectic point of 329 o C (see Table 2 below paragraph 0064). Similarly, when the liquid solution electrolyte solution is composed of a mixture of KI (m.p. 681o C) and LiI (m.p. 469o C), the melting point is lowered to a eutectic point of 286 o C (see Table 2 below paragraph 0064). Jeon further teaches that use of salts having such low eutectic points does not disturb a sp2 bond of carbon resulting in better quality graphene (see paragraph 0065).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Loh in view of Koo and Zhamu by using a liquid solution electrolyte solution composed of a mixture of KBr and LiBr, or a mixture of KI and LiI, as taught by Jeon. The person with ordinary skill in 2 bond of carbon resulting in better quality graphene (see paragraph 0065).

Regarding claim 2, Loh teaches that the 25layered graphite material is graphite rock (see paragraph 0045).

Regarding claim 9, Loh further discloses that said layered graphite material contains graphite rock only (see paragraph 0038), and said graphite rock is dispersed in the liquid solution at a concentration of 25-60 % (higher than 20 %) by weight (see paragraphs 0013 and 0040).

Regarding claim 18, Loh further discloses that the isolated graphene sheets contain single-layer graphene, or few-layer graphene having 2-10 hexagonal carbon atomic interlayers or graphene planes (see Fig. 5). 

Regarding claim 21, Loh further discloses that the alkali metal ion-intercalated graphite compound comprises Stage-1 graphite intercalation compounds (see Abstract and paragraphs 0012, 0014, 0048, and 0053-0056).

Regarding claim 23, Loh further discloses a step of re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain intercalated graphene sheets (see paragraph 0058) and a step of exfoliating and .

Claims 8, 11-16, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2014/0027299 (hereinafter called Loh), in view of US pre-grant patent publication no. 2009/0028778 (hereinafter called Zhamu) and US pre-grant patent publication no. 2012/0321545 (hereinafter called Jeon), and as evidenced by US pre-grant patent publication no. 2014/0231718 (hereinafter called Lin).

Regarding claim 11, Loh discloses a method of producing few-layer graphene nanosheets (see Fig. 5 and paragraph 0059) directly from graphite rock (same as a layered graphite material having hexagonal graphene planes with an interlayer spacing) (see paragraphs 0026, 0029, 0051, and 0038). It is a scientific fact that single-layer graphene sheet has a thickness of about 0.34 nm (evidenced by Lin, paragraph 0073). Thus few-layer graphene nanosheets shown in Fig. 5 of Loh would inherently have an average thickness smaller than 30 nm. Loh further discloses that its method comprises: (a) forming expanded graphite (reads on ion-intercalated graphite compound) by introducing an organic solvent and ions from the lithium perchlorate (reads on alkali metal salt) into the interlayer spacings of the graphite rock  by an electrochemical intercalation procedure (see paragraphs 0014, 0038, and 0048-0053) which is conducted in an intercalation reactor 10 (see Fig. 1 and 0037), wherein said reactor comprises (i) a liquid solution electrolyte comprising lithium perchlorate (reads on an st-stage charged graphite flakes 22 are formed (see paragraph 0053), indicating electrochemical intercalation of alkali metal ions into said interlayer spacing (see paragraph 0014). Loh further discloses exfoliating and separating said hexagonal graphene planes from said alkali metal ion-intercalated graphite compound using ultrasonication (see paragraph 0054), thermal shock exposure(see paragraph 0054), exposure to water solution (see paragraph 0059), or a combination with a milling process (reads on  mechanical shearing treatment) (see paragraph 0059).  

Loh does not explicitly teach that a current is imposed upon said cathode and said anode for a duration of time sufficient for effecting said electrochemical intercalation of alkali metal ions into said interlayer spacing.

Like Loh, Zhamu is directed to a method of producing isolated graphene sheets from graphite.

Zhamu teaches that a current is imposed upon the cathode and the anode at a current density for a duration of time sufficient for effecting electrochemical intercalation of alkali 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh by imposing a current upon the cathode and the anode at a current density for a duration of time sufficient for effecting electrochemical intercalation as taught by Zhamu. The person with ordinary skill in the art would have been motivated to make this modification, because Zhamu teaches that the advantage of the modification would be effective electrochemical intercalation. 

Loh in view of Zhamu does not explicitly teach that the liquid solution electrolyte solution is composed of a mixture of two alkali metal salts having different alkali metals dissolved in an organic solvent.

Jeon is directed to a method for producing graphene using a graphite intercalation compound containing alkaline metal ions. Jeon teaches that when the liquid solution electrolyte solution is composed of a mixture of KBr (m.p. 734o C) and LiBr (m.p. 550o C), the melting point is lowered to a eutectic point of 329 o C (see Table 2 below paragraph 0064). Similarly, when the liquid solution electrolyte solution is composed of a mixture of KI (m.p. 681o C) and LiI (m.p. 469o C), the melting point is lowered to a eutectic point of 286 o C (see Table 2 below paragraph 0064). Jeon further teaches that 2 bond of carbon resulting in better quality graphene (see paragraph 0065).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Loh in view of Zhamu by using a liquid solution electrolyte solution composed of a mixture of KBr and LiBr, or a mixture of KI and LiI, as taught by Jeon. The person with ordinary skill in the art would have been motivated to make this modification, because Jeon teaches that these salt mixtures have low eutectic points that do not disturb a sp2 bond of carbon resulting in better quality graphene (see paragraph 0065).

Regarding claim 8, Loh further discloses that the layered graphite material is graphite rock only (see paragraph 0038). 

Regarding claim 12, Loh further discloses that said mechanical shearing treatment comprises using ball milling (see paragraph 0059).

Regarding claims 13 and 15, Zhamu discloses that the imposing current provides a current density in the range of 50 to 600 A/m2, most preferably in the range of 100 to 400, or 20 to 400 A/m2 (para [0066]). 	

It would have been obvious to one of ordinary skill in the art on the date the claimed invention was filed to further modify the above-modified method by providing a current 2, most preferably in the range of 100 to 400 A/m2 as taught by Zhamu. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 14, Zhamu further disclose that the thermal shock exposure comprises heating the intercalated graphite to a temperature in the range of 300-1,200 degrees Centigrade for a period of 15 seconds to 2 minutes (para [0067]).

It would have been obvious to one of ordinary skill in the art on the date the claimed invention was filed to further modify the above-modified method by heating the intercalated graphite to a temperature in the range of 300-1,200 degrees Centigrade for a period of 15 seconds to 2 minutes as taught by Zhamu. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 	Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 16, Loh further discloses that the isolated graphene sheets contain single-layer graphene, or few-layer graphene having 2-10 hexagonal carbon atomic interlayers or graphene planes (see Fig. 5). 

Regarding claim 19, Loh further discloses that the isolated graphene sheets contain single-layer graphene, or few-layer graphene having 2-10 hexagonal carbon atomic interlayers or graphene planes (see Fig. 5). 

Regarding claim 25, Loh further discloses a step of re-intercalating said isolated graphene sheets using an electrochemical or chemical intercalation method to obtain intercalated graphene sheets (see paragraph 0058) and a step of exfoliating and separating said intercalated graphene sheets to produce single-layer graphene sheets using ultrasonication and mechanical shearing treatment (see paragraph 0059).

Regarding claim 26, Zhamu further discloses that the layered graphite material contains multiple graphite particles dispersed in said liquid solution electrolyte and disposed in an anode compartment (Fig. 2; para [0066], container, 32; anode comprised of multiple graphite particles, 40), which multiple graphite particles are supported or confined by an anode current collector in electronic contact with said layered graphite material and wherein said anode compartment and said multiple graphite particles supported thereon or confined therein are not in electronic contact with said cathode (Fig. 2: para [0066], anode support. 34, separator plate, 38, cathode, 36, and DC current source. 46).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the above-modified method by said layered graphite material comprises multiple graphite particles dispersed in said liquid solution electrolyte and disposed in an anode compartment, which multiple graphite particles are supported or confined by an anode current collector in electronic contact with said layered graphite material and wherein said anode compartment and said multiple graphite particles supported thereon or confined therein are not in electronic contact with said cathode as taught by Zhamu. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding claim 28, Zhamu further discloses that the multiple graphite particles are clustered together to form a network of electron-conducting pathways (Fig. 2; para [0066]. 

It would have been obvious to one of ordinary skill in the art on the date the claimed invention was filed to further modify the above-modified method by clustering together the multiple graphite particles. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2014/0027299 (hereinafter called Loh), in view of US pre-grant patent publication no. 2009/0028778 (hereinafter called Zhamu) and US pre-grant patent publication no. 2012/0321545 (hereinafter called Jeon), as shown for claim 11 above, and further in view of US pre-grant patent publication no. 2015/0275378 (hereinafter called Koo), and as evidenced by Lin et al, US patent application publication no.  2014/0231718.

Loh teaches use of organic solvents like propylene carbonate, ethylene carbonate, ionic liquids, etc. (see paragraph 0038), but Loh in view of Zhamu and Jeon does not explicitly disclose that said organic solvent is selected from 1,3-dioxolane (DOL), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, ethyl propionate, methyl propionate, gamma-butyrolactone (y-BL), propyl formate (PF), methyl formate (MF), methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, or a combination thereof.

Koo teaches a method for electrolytic intercalation of graphite to form a graphite intercalation compound by co-intercalating graphite with lithium ions and a solvent (see paragraph 0056). Koo further teaches that the solvent may include methyl acetate, methyl propionate, ethyl propionate, or combinations thereof (see paragraph 0056).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Loh in view of Zhamu and Jeon by using a solvent like methyl acetate, methyl propionate, or ethyl propionate as taught by Koo. The person with ordinary skill in the art would have been motivated to make this modification, because Koo teaches that these solvents are suitable for co-intercalating graphite with lithium ions and a solvent (see paragraph 0056).

Allowable Subject Matter 

Claims 4, 6, 7, 10, 17, 22, 24, 27, and 29 are allowed.

Claims 3 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
 
The prior art of record does not teach or render obvious the inventions of claims 3, 4, and 30 as a whole, because the claims require a combination of the following two limitations:

at least one of said alkali metal salts is selected from sodium borofluoride (NaBF4), potassium borofluoride (KBF4), sodium hexafluoroarsenide, potassium hexafluoroarsenide, sodium trifluoro-methanesulfonate (NaCF3SO3), potassium trifluoro-metasulfonate (KCF3SO3), bis-trifluoromethyl sulfonylimide sodium (NaN(CF3SO2)2), sodium trifluoromethanesulfonimide (NaTFSI), bis-trifluoromethyl sulfonylimide potassium (KN(CF3SO2)2), a sodium ionic liquid salt, lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid lithium salt, or a combination thereof; and 

a liquid solution electrolyte solution composed of a mixture of two alkali metal salts having different alkali metals dissolved in an organic solvent

Jeon teaches that when the liquid solution electrolyte solution is composed of a mixture of two alkali metal halide salts having different alkali metals, the melting point is lowered. However, Jeon does not explicitly teach that the melting point is lowered when two alkali metal salts having different alkali metals are not alkali metal halide salts.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SALIL JAIN/Examiner, Art Unit 1795        
                                                                         
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795